PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/225,745
Filing Date: 19 Dec 2018
Appellant(s): Armstrong-Crews et al.



__________________
Nicholas Armstrong-Crews et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/08/2021
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated  July 6, 2021  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari, Pub. No.: US 2016/0358477 A1 and in view of King et al., Pub. No.: US 20200148201 A1.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari, Pub. No.: US
20160358477 A1 in view of King et al., Pub. No.: US 20200148201 A1 and further in view of
Poursartip, Patent No.: US 6621420 B1.

(2) Response to Argument
With regard of independent claim 1: In substance, appellant argues that neither Ansari nor King, either alone or in combination disclose: (A) obtaining sensor data in order to generate any of “the plurality of 3D models” (argument found at the end of pg. 5 of appeal. More specifically, allegedly “Ansari is silent with regards to using information sensed by the sensor system 704 to generate a sensor FOV model” (found at the end of pg. 8).
The Examiner Respectfully Disagrees. 
The claim is taught by the combination of Ansari, Pub. No.: US 2016/0358477 A1 and in view of King et al., Pub. No.: US 20200148201 A1.


On Appeal Brief pages 5-16, Appellant argues the following;
Deficiencies of Ansari With Regard to Claim 1
Regarding argued claim 1 limitations: 


    PNG
    media_image2.png
    239
    576
    media_image2.png
    Greyscale
Claimed: “A method for generating a sensor field of view (FOV) model for a vehicle” (See Fig. 3A of the drawings from Appellant`s instant application.)
Disclosed: In response to (a)—see note above—the examiner respectfully disagrees. The examiner contends that, considering BRI approach in light of the instant Specification, Ansari discloses “a smart vehicle can be operated by generating a 3D model of a sensor's field of view” as recited in the Final Office action, mailed on 07/06/2021.
Furthermore, referencing the figures in Ansari (see Fig. 6A-6C reproduced below) and para. [0138]; in one embodiment, sensor 602 is a camera, mounted on the host vehicle 601, a front obstacle (another vehicle) 603 and “pictures captured by the camera can be used to form a 3D reconstruction of the obstacles and the road.”. 
For further details of the Fig.6A-6C, please refer to para. [0138]-[140]. 

    PNG
    media_image3.png
    583
    505
    media_image3.png
    Greyscale

Additional supporting paragraphs, such as; “[0097] “
    PNG
    media_image4.png
    146
    320
    media_image4.png
    Greyscale
”
This reference paragraph above (i.e. [0097]) supports to generate a sensor field of view model for the smart vehicle and therefore disclose the claim element.
Also paragraph [0143]


    PNG
    media_image5.png
    561
    323
    media_image5.png
    Greyscale

In addition, paragraphs [0151]”The process includes receiving updated behavior data”.
Further, in addition, para. [0283] “the processor receives travel routes and sensor data from adjacent vehicles” 

Above sampled references disclose argued claim elements  as detailed below:
the abstract of the prior art Ansari describing the invented smart vehicle as “can be operated by generating a 3D model of a sensor`s field of view...
para.[002] is citing identical wording with the subject claim elements as stating “ generating a 3D model of a sensor`s field of view”. 
Para. [0097] cites “laser beams with additional optics to make its field of view similar to that of the cameras”,
Para. [0143] , Fig. 7A-7H illustrate   a process  for “3D model” based on sensor based detection,
Para. [0143], also literally cites “generating 3D model of the given sensor`s field of view  as shown on each given sensor” (Emphasis added by the examiner).
Para. [0151], [0283]-[0284] also making clear that the process is using the “sensor data” for the model as shown on the quoted section above.
Therefore, as one can see from the sections noted above, that the prior art used (Ansari) is an analogous art, being in the same field (Smart Vehicle) as the claimed invention, and using the sensor data to generate 3D model for each given sensor; explicitly disclosing the subject claim elements: “A method for generating a sensor field of view (FOV) model for a vehicle” (Emphasis added by the examiner). 
In other words, the examiner contends that Ansari discloses using sensors to generate a FOV model. 

 

Claimed: “obtaining, from one or more sensors mounted on the vehicle, sensor data for an environment external to the vehicle”:
Disclosed: As per Final Office Action page 5 lines 8-17, not only Ansari paragraphs [0071], but also [0151] and [0220] discloses the subject claim elements as reproduced below:

    PNG
    media_image6.png
    383
    547
    media_image6.png
    Greyscale











    PNG
    media_image7.png
    144
    336
    media_image7.png
    Greyscale

sensor data acquired for other nearby vehicles” & [0220] 
    PNG
    media_image8.png
    119
    322
    media_image8.png
    Greyscale

Therefore, as one can see from the sections noted above, that the prior art used (Ansari) is an analogous art, being in the same field (Smart Vehicle) as the claimed invention, and obtains sensor data for an environment external to the vehicle; explicitly disclosing the subject claim elements: “obtaining, from one or more sensors mounted on the vehicle, sensor data for an environment external to the vehicle” (Emphasis added by the examiner).
In other words, the examiner contends that Ansari discloses contested limitation, obtaining sensor data for an environment from one or more sensors mounted on the vehicle.

Claimed “filtering out, by one or more processors, the sensor data that does not satisfy a predetermined range condition to obtain resultant sensor data” 
Disclosed: Ansari is not explicit on “filtering out the sensor data” & “creating a 3D mesh representation for sensors” , however King et al., US 20200148201 A1, teaches PERCEPTION COLLISION AVOIDANCE and discloses claim elements on paragraph [0051]-[0052] as shown on FOA Pages 5-6. Therefore King et al. is modifying Ansari to disclose whole claim elements. 
“filtering out, by one or more processors, the sensor data that does not satisfy a predetermined range condition to obtain resultant sensor data; discarding, by the one or more processors, the filtered out sensor data; storing, by the one or more processors, the resultant sensor data”, as detailed below: 

At para. [0051] 

    PNG
    media_image9.png
    297
    324
    media_image9.png
    Greyscale

“For instance, the data processing component(s) 212 may analyze the sensor data 118 to remove noise in the sensor data 118.” is a clear sample of “filtering sensor data out”  and “In some examples, the sensor data 118 (in a processed or non-processed state) may indicate a return for an object (e.g., that an object was detected on or above “the resultant sensor data”,
At para.[0052]

    PNG
    media_image10.png
    528
    323
    media_image10.png
    Greyscale

may filter the sensor data 118 to generate a reduced amount of data.” is also a clear explicit meaning of “obtain (filtering out ) resultant sensor data”. At para. [0052] “In one example, the data processing component(s) 212 may remove data from the sensor data 118 that is outside a particular range. This may be based on a velocity or acceleration of the autonomous vehicle 102, a track of an object, a velocity or acceleration of an object, etc. (e.g., remove a substantial amount of data when traveling relatively slow and remove less data when traveling relatively fast). To illustrate, if the autonomous vehicle 102 is traveling at 15 miles per hour, and no vehicles are traveling at the autonomous vehicle 102, the data processing component(s) 212 may remove data that is 200 feet away, since this data is likely not needed to evaluate a trajectory or identify a potential imminent collision.” is also another explicit sample of ““filtering out, by one or more processors, the sensor data that does not satisfy a predetermined range condition to obtain resultant sensor data” 
At para. [0052] “In another example, the data processing component(s) 212 may remove data from the sensor data 118 based on a type of environment in which the autonomous vehicle 102 is located. For example, if the autonomous vehicle 102 is in an urban area with multiple vehicles, roads, road intersections, etc., the data processing component(s) 212 may not remove data from the sensor data 118 (or remove a limited amount). However, if the autonomous vehicle 102 is in a rural area or sparse region of an urban environment with relatively few vehicles, roads, road intersections, etc., the data processing component(s) 212 may remove more data from the sensor data 118. In examples, reducing the amount of the “filtering out, by one or more processors, the sensor data that does not satisfy a predetermined range condition to obtain resultant sensor data; discarding, by the one or more processors, the filtered out sensor data; storing, by the one or more processors, the resultant sensor data” . 
These are all clear examples of “the resultant sensor data…”
As such the examiner contends that King discloses, e.g. at para. [0051-0052], are all clear examples of “the resultant sensor data…”

On Appeal Brief pages 5-16, Appellant argues the following;
Deficiencies of King With Regard to Claim 1 
Ansari is not explicit on “filtering out the sensor data”, and King does not teach or suggest a method for generating a sensor FOV model for a vehicle. However, for a Person Has Ordinary Skill In The Art (PHOSITA), King is an analogous prior art and may modify and cure the Ansari deficiencies by adding the “filtering out the sensor data” & “storing the resultant sensor data” & “creating a 3D mesh representation for each sensor”, the 3D mesh representation being based on the range image features as shown on FOA Page 5 through the end of page 9. 
Ansari para. [0002] is describing the prior art. The FOA includes this paragraph Quote “A smart vehicle can be operated by generating a 3D model of a sensor's field of view” to disclose the part of claim elements: “a method and a processing system, for generating a sensor field of view (FOV) model for a vehicle”.

No Proper Rationale to Support the Rejection of Claim 1
Cited Rational to support the rejection is according to the MPEP 2141 guidelines, clearly articulated and in line with the application abstract as quoted below: 
“King et al. teaches that these features are useful to enhance the safety and to operate more quickly (see para. [0014] & [0052]). For example;
remove a substantial amount of data when traveling slow and remove less data when moving relatively fast, because the data is not likely needed to evaluate a trajectory or identify a potential imminent collision when other vehicles are not around. 
remove more data, if the autonomous vehicle is in a rural area or sparse region of an urban environment with relatively few vehicles, roads, road intersections, etc., to generate a reduced amount of the sensor data (e.g., process less data, resulting in reduced compute time).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by King et al. with the system disclosed by Ansari in order to generate a reduced amount of data, to allow the system to operate more quickly (e.g., process less data, resulting in reduced compute time); hence to enhance the safety (see para. [0014] & [0052]).”
Ansari and Kings et al. prior art references may have overlapped features. As long as technically possible for PHOSITA, this condition does not prevent a secondary prior art to cure the primary prior art by modifying the missing or non-explicit features. Therefore, Ansari in view of Kings et al. teaches all of the features of claim 1 as presented.

With regard of independent claim 13: In substance, appellant argues that neither Ansari nor King, either alone or in combination disclose: (B) obtaining sensor data in order to generate any of “the plurality of 3D models” (argument found at the end of pg. 5 of appeal. More specifically, allegedly “Ansari is silent with regards to using information sensed by the sensor system 704 to generate a sensor FOV model” (found at the end of pg. 8).
 The Examiner Respectfully Disagrees
The claim is thought by the combination of Ansari, Pub. No.: US 2016/0358477 A1 and in view of King et al., Pub. No.: US 20200148201 A1.
Each reference affirmatively teaches the claim elements.
On Appeal Brief pages 16-18, Appellant argues the following;
One of the embodiment maybe unrelated (such as insurance) reasons as claimed on primary prior art Ansari, however the invention may have several embodiments. Regardless the insurer likes or dislikes. The features of filtering the data out exist in the prior art. 
 As long as technically possible for PHOSITA, this condition does not prevent a secondary prior art to cure the primary prior art by modifying the missing or non-explicit features. Therefore, Ansari in view of Kings et al. teaches all of the features of claim 13 as presented. 
For the same reasons presented above with regard to claim 1, King overcomes the deficiencies of Ansari and the rejection present a prima facie case for obviousness.
For at least these reasons, the combination of Ansari and King teaches all of the features of claim 13 as presented. 


The Examiner Respectfully Disagrees
The claim is thought by the combination of Ansari, Pub. No.: US 2016/0358477 A1 and in view of King et al., Pub. No.: US 20200148201 A1.
Each reference affirmatively teaches the claim elements.

On Appeal Brief pages 21-27, Appellant argues the following;
Deficiencies of Ansari With Regard to Claim 20
Disclosed: Considering BRI approach with support of Specification, Ansari discloses claim elements. At para. [0048] ““The system is controlled by a processor 202” as recited on the FOA. Additional supporting paragraphs, such as; “[0002], [0041], [0048], [0058], [0070]-[0071], [0079], [0091], [0118], [0151], [0177], [0143] “For each given sensor for detecting objects in a vehicle's environment, the process generates a 3D model of the given sensor's field of view”); 
Ansari is not explicitly disclosing “filtered out sensor data & resultant sensor data”. However, King et al., US 20200148201 A1, teaches PERCEPTION COLLISION AVOIDANCE and discloses claim elements on paragraph [0051]-[0052] as shown on FOA pages 21-27.
“filter out the sensor data that does not satisfy a predetermined range condition to obtain resultant sensor data; discard the filtered out sensor data; store the resultant sensor data; transmit the resultant sensor data to a remote system” 
King et al. teaches that these features are useful to enhance safety of passengers in a vehicle and/or other individuals in proximity to the vehicle. (see para. [0014]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by King et al. with the system disclosed by Ansari in order to provide techniques and/or system to enhance safety of passengers in a vehicle and/or other individuals in proximity to the vehicle. (see para. [0014]).
Ansari and Kings et al. prior art references may have overlapped features. As long as technically possible for PHOSITA, this condition does not prevent a secondary prior art to cure the primary prior art by modifying the missing or non-explicit features. Therefore, Ansari in view of Kings et al. teaches all of the features of claim 20 as presented.

Deficiencies of King With Regard to Claim 20
As stated on claim 1 argument, although, King does not teach or suggest a method for generating a sensor FOV model for a vehicle, however for a PHOSITA, King is an analogous prior art and may modify and cure the Ansari deficiencies by adding the “filtering out the , features as shown on FOA Page 21 through page 27. 
At para. [0051] “For instances, the data processing component(s) 212  may analyze the sensor data 118 to remove noise in the sensor data 118.” is a clear sample of “filtering sensor data out” 
At para. [0051] “In some examples, the sensor data 118 (in a processed or non-processed state) may indicate a return for an object (e.g., that an object was detected on or above a ground surface). Such return may be determined by the sensor(s) 104. The data processing component(s) 212 may send the sensor data 118 (in a processed or non-processed state) to other components of the secondary system 108, such as the perception/prediction component 216.”  Is also clearly a sample of how to process of “the resultant sensor data”,
At para.[0052] “In some examples, the data processing component(s) 212 may filter the sensor data 118 to generate a reduced amount of data.” is also a clear explicit meaning of “obtain (filtering out ) resultant sensor data.
At para. [0052] “In one example, the data processing component(s) 212 may remove data from the sensor data 118 that is outside a particular range. This may be based on a velocity or acceleration of the autonomous vehicle 102, a track of an object, a velocity or acceleration of an object, etc. (e.g., remove a substantial amount of data when traveling relatively slow and remove less data when traveling relatively fast). To illustrate, if the autonomous vehicle 102 is traveling at 15 miles per hour, and no vehicles are traveling at the autonomous vehicle 102, the data processing component(s) 212 may remove data that is 200 feet away, since this data is likely not needed to evaluate a trajectory or identify a “filtering out, by one or more processors, the sensor data that does not satisfy a predetermined range condition to obtain resultant sensor data”.
At para. [0052] “In another example, the data processing component(s) 212 may remove data from the sensor data 118 based on a type of environment in which the autonomous vehicle 102 is located. For example, if the autonomous vehicle 102 is in an urban area with multiple vehicles, roads, road intersections, etc., the data processing component(s) 212 may not remove data from the sensor data 118 (or remove a limited amount). However, if the autonomous vehicle 102 is in a rural area or sparse region of an urban environment with relatively few vehicles, roads, road intersections, etc., the data processing component(s) 212 may remove more data from the sensor data 118. In examples, reducing the amount of the sensor data 118 may allow the secondary system 108 to operate more quickly (e.g., process less data, resulting in reduced compute time).” Is also another explicit sample of “filtering out, by one or more processors, the sensor data that does not satisfy a predetermined range condition to obtain resultant sensor data; discarding, by the one or more processors, the filtered out sensor data; storing, by the one or more processors, the resultant sensor data”  

No Proper Rationale to Support the Rejection of Claim 20
Cited Rational to support the rejection is according to the MPEP 2141 guidelines, clearly articulated and in line with the application abstract as quoted below: “King et al. teaches 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by King et al. with the system disclosed by Ansari in order to provide techniques and/or system to enhance safety of passengers in a vehicle and/or other individuals in proximity to the vehicle. (see para. [0014]).”
Ansari and Kings et al. prior art references may have overlapped features. As long as technically possible for PHOSITA, this condition does not prevent a secondary prior art to cure the primary prior art by modifying the missing or non-explicit features. Therefore, Ansari in view of Kings et al. teaches all of the features of claim 1 as presented.

With regard of dependent claim 5: In substance, appellant argues that neither Ansari nor King, either alone or in combination disclose: (D) obtaining sensor data in order to generate any of “the plurality of 3D models” (argument found at the end of pg. 5 of appeal. More specifically, allegedly “Ansari is silent with regards to using information sensed by the sensor system 704 to generate a sensor FOV model” (found at the end of pg. 12).
The Examiner Respectfully Disagrees
The claim is thought by the combination of Ansari,
Pub. No.: US 2016/0358477 A1 and in view of King et al., Pub. No.: US 20200148201 A1.
Each reference affirmatively teaches the claim elements.
Regarding argued claim 5 limitations: 
Claimed: “generating a model of the vehicle from a combination of the 3D mesh representations for each of the one or more sensors, wherein the vehicle model is arranged to exclude the 3D mesh representation when detecting objects external to the vehicle”
Disclosed: Considering BRI approach with support of Specification, Ansari discloses claim elements. At para. [0002] “A smart vehicle can be operated by generating a 3D model of a sensor's field of view” as recited on the FOA. ... “adjusting one or more characteristics of the plurality of 3D models based on the received traffic and weather information and blind spot information; aggregating the plurality of 3D models to generate a comprehensive 3D model; and combining the comprehensive 3D model with detailed map information).
Additional sample paragraphs [0097] [0143] & [0283] – [0284] also clearly disclose the argued elements of the subject claim 1, including “obtaining sensor data in order to generate any of “the plurality of 3D models”.
As explained in the independent claim 1 section with additional references, such as para. [0097], [0143], [0283]-[0284] s are explicitly disclosing the subject claim elements, including the abstract of the prior art Ansari which is also describing the invented smart vehicle as “can be operated by generating a 3D model of a sensor`s field of view...”.


Claim 18 is a dependent claim of claim 13, therefore some of the claim elements are already disclosed in the independent claim 13, including claim element of “filtering out”  to eliminate some of the sensor data (i.e. to exclude some 3D mesh data). In addition, on page 20, lines 3-14 of the Final Office Action, paragraph [0002] of Ansari (as quoted here : “A smart vehicle can be operated by generating a 3D model of a sensor's field of view; receiving information from neighboring vehicles to compensate for blindspots in the sensor's field of view and in a driver's field of view; receiving traffic information, weather information; adjusting one or more characteristics of the plurality of 3D models based on the received traffic and weather information and blindspot information; aggregating the plurality of 3D models to generate a comprehensive 3D model; and combining the comprehensive 3D model with detailed map information; and using the combined comprehensive 3D model with detailed map information to maneuver the vehicle”) disclosing the claim 18 elements.


The Examiner Respectfully Disagrees
The claims 2-4, 6-12, 14-17, 19 & 22-23 are thought by the combination of Ansari, Pub. No.: US 2016/0358477 A1 and in view of King et al., Pub. No.: US 20200148201 A1.
The claim 21 is thought by the combination of Ansari, Pub. No.: US 2016/0358477 A1 and in view of King et al., Pub. No.: US 20200148201 A1 and further in view of Poursartip, Patent No.: US 6621420 B1.
Each reference affirmatively teaches the claim elements.
Based  on dependent claims 2-4, 6-12, 14-17, 19 and 21-23 stand and fall with independent claims 1, 13 and 20, respectively; due to the explanation presented above , the rejection of dependent claims 2-4, 6-12, 14-17, 19 and 21-23 remains. 



Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JALAL C CODUROGLU/
Examiner, Art Unit 3665                                                                                                                                                                                                      

Conferees:
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        

/MACEEH ANWARI/Primary Examiner, Art Unit 3663                                                                                                                                                                                                                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.